PER CURIAM.
This matter having been considered on the writ of habeas corpus issued 10 September 1957, the return of the respondent, Richard O. Culver, and the response of.the petitioner, Otto Preston, to such return, and it appearing that the allegations of the petition for habeas corpus have been refuted by the record of petitioner’s trial,
It is ordered that the petition for habeas corpus be discharged and that the petitioner be remanded to the custody of the respondent.
THOMAS, Acting C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JT., concur.